Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 1, it is unclear whether each well of the at least one well of the substrate contains the respective elements of well wall, first and second openings, filter material, seal, and compression element, it is suggested that the claim be clarified by inserting: “each well of said at least one well being defined by a well wall having a first opening and a second opening…and each well of said at least one well comprising a porous filter material…seal…and a compression element, wherein the filter material is positioned…, wherein the seal is positioned and wherein the compression element is fixed into…”, etc.
Also in claim 1, absence of the term “and” preceding the “a compression element” claim clause makes it unclear whether the “compression element” is the last item in a series of recited apparatus components.
In claim 2, it is unclear whether the recited “plurality of wells” is encompassed in the “at least one well” introduced in claim 1.
In each of dependent claims 3-23, if independent claim 1 is intended to recite each of the at least one well comprising or containing a compression element and seal, it is unclear whether the respective claims are reciting properties of the compression element, seal, filter material and internal well insert, respectively, for each of the at least one well.
In claim 24, absence of the term “and” preceding the “a plurality of internal well inserts” claim clause makes it unclear whether the “plurality of internal well inserts” is the last item in a series of recited apparatus components.
In each of dependent claims 26-29, it is unclear whether the respective claims are reciting properties of the internal well insert for each of the plurality of wells.
In each of claims 31 and 33, it is unclear whether each well of the at least one well of the substrate contains the respective elements of well wall, first and second openings, filter material, seal, and internal well insert, it is suggested that the claim be clarified by inserting: “each well of said at least one well being defined by a well wall having a first opening and a second opening…and each well of said at least one well comprising a porous filter material…seal…and an internal well insert, wherein the filter material is positioned…, wherein the seal is positioned and wherein the internal well insert has a wall… (or “compresses said seal…”), etc.
In claim 32, it is unclear whether the claim is reciting properties of the internal well insert for each of the at least one well.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 31 and 32 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by  Bayer et al US PGPUBS Document 2003/0226796 (Bayer). Referenced paragraph number of PGPUBS Documents relied upon in this Office Action are identified with “[ ]” symbols. 
For claim 31, Bayer discloses: A method of filtering a sample with a filtration device a substrate 12/32 having at least one well 18 defined by a well wall 20 and having a first opening (open top of well 18) and a second opening 48/22 spaced from said first opening and defining a well volume there between (figures 2-4, described in [0036]) ; 
a porous filter material in said at least one well, positioned in said at least one well so as to cover said second opening (separation or filtration layer 28, [0043-0046]); 
a seal in said at least one well positioned on a portion of said porous filter (retaining ring or “gasket” 30, see [0056,0058, 0059]; and, 
an additional sealing or compression element fixed in said at least one well in sealing position with the porous filter (see [0059] concerning the securing means used in conjunction with additional securing means or supportive frame having a gasket-like edge or gasket-like properties), or see the insert member in the form a frame 62, which is inserted internally into each well and which further functions to provide structural support to the separation layer or filtration material, as well as having protruding flanges or ledges 64 with rectangular outer walls, having adhesive applied thereto, and used to further provide a fluid-tight or sealing press fit, by abutting against the well walls, with such flanges fitting into ledges in the well walls (see figures 7a and 7b and [0051-0053]), thus such frame also constituting an additional compression element, as well as an internal well insert; and a method comprising:
introducing the sample into the internal well insert [0029, 0035, and 0054 regarding sampling and sample fluid passing through the device]; and 
filtering the sample through the porous filter material [0043].
For claim 32, Bayer discloses further comprising applying a driving force to the device to filter the sample through the porous filter material [0105 regarding application of driving force of a vacuum].
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 12, 14-16, 19, 21, 22, 24-26, 28-30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Bayer et al US PGPUBS Document 2003/0226796 (Bayer). Referenced paragraph number of PGPUBS Documents relied upon in this Office Action are identified with “[ ]” symbols.
For claim 1, Bayer discloses:  A filtration apparatus comprising: 
a substrate 12/32 having at least one well 18 defined by a well wall 20 and having a first opening (open top of well 18) and a second opening 48/22 spaced from said first opening and defining a well volume there between (figures 2-4, described in [0036]) ; 
a porous filter material in said at least one well, positioned in said at least one well so as to cover said second opening (figures 2-4, separation or filtration layer 28, [0043-0046]); 
a seal in said at least one well positioned on a portion of said porous filter (retaining ring or “gasket” 30, see [0056,0058, 0059]; and,
an additional sealing or compression element fixed in said at least one well in sealing position with the porous filter ( see [0059] concerning the securing means used in conjunction with additional securing means or supportive frame having a gasket-like edge or gasket-like properties).
Bayer does not explicitly disclose the compression element being positioned to compress said seal into sealing relationship with said porous filter and said wall of said at least one well. However, Bayer further teaches the retaining ring 30 in [0056] as forming a compressive seal with the separation layer or filter material and in [0059] teaches the additional gasket-like securing means as forming a fluid-tight seal with the body or well wall. 
Thus, it would have been obvious to one of ordinary skill in the art of employing multiwell filter apparatus, to have modified or constructed the Bayer apparatus, by employing the securing or compression element in a structural relationship with the retaining ring seal 30, so that they reinforce compressive sealing forces relative to each other and to the well wall surfaces , to more completely limit the likelihood and extent of any sample leakage around the filter material (Bayer at [0059]), thus providing a compression element or securing means fixed in the well in a position to compress said seal into sealing relationship with said porous filter and said wall of said at least one well.
Bayer further discloses or suggests: 
wherein said substrate has a plurality of wells for claim 2 (figures 1, 2, [0029 regarding array of separation chambers]) ; 
wherein said compression element and said seal are one piece for claim 3 (suggested in [0059] regarding “a portion of the securing means may be designed to have gasket-like properties…seal”) ; 
wherein said seal is an O-ring for claim 4 (inherent from [0046, “structures or features that may be included in or on…securing member or any combination…”],  “retaining ring 30”, figure 6a, [0056]); 
wherein said compression element encapsulates at least a portion of said seal or wherein said seal encapsulates at least a portion of the compressive element for claim 6-8 (inherent from [0046, “structures or features that may be included in or on…securing member or any combination…”],  “retaining ring 30”, figure 6a, [0056]);  and 
wherein said porous filter material comprises a membrane for claim 9 [0043, “materials…28…membrane”].
For claim 5, Bayer lacks explicit disclosure of a compression element having one or more radial protrusions that create an interference fit to fix the compression element in the at least one well. However, Bayer does disclose a frame 62 which further functions to provide structural support to the separation layer or filtration material, as well as having protruding flanges or ledges 64, having adhesive applied thereto, and used to further provide a fluid-tight or sealing press fit, with such flanges fitting into ledges in the well walls (see figures 7a and 7b and [0051-0053]), thus suggests such frame as constituting an additional sealing and compression element relative to both the well body wall and filter material.
For claim 12, Bayer lacks explicit disclosure of a compression element being an internal well insert coupled to the substrate, disposed within the at least one well, and having a wall which abuts against the well wall. However, Bayer does disclose a frame 62, which is inserted internally into each well and which further functions to provide structural support to the separation layer or filtration material, as well as having protruding flanges or ledges 64 with rectangular outer walls, having adhesive applied thereto, and used to further provide a fluid-tight or sealing press fit, by abutting against the well walls, with such flanges fitting into ledges in the well walls (see figures 7a and 7b and [0051-0053]), thus suggests such frame as also constituting an additional sealing and compression element, as well as an internal well insert, relative to both the well body wall and filter material.
Bayer additionally discloses:  
wherein said substrate has a plurality of wells for claim 14 (figures 1, 2, [0029 regarding array of separation chambers]); 
wherein said seal is an O-ring for claim 15 (inherent from [0046, “structures or features that may be included in or on…securing member or any combination…”],  “retaining ring 30”, figure 6a, [0056]); 
wherein said porous filter material comprises a membrane for claim 16 [0043, “materials…28…membrane”]; 
and the internal well insert being coupled to the substrate well wall by any of heat-bonding ([0049…”hot melt adhesives applied to the body wall contacting the internal well insert flanges also having adhesive [0053]) for claim 19, or either by adhesive or by mechanical attachment in the form of a press or interference fit for claims 21 and 22 [0052, 0053].
For independent claims 24 and 33, Bayer discloses: A filtration apparatus and corresponding method of forming a filtration device comprising: providing a device having, 
a substrate 12/32 having a plurality of well inserts 18, each defined by a well wall 20 and having a first opening (open top of well 18) and a second opening 48/22 spaced from said first opening and defining a well volume there between (figures 2-4, described in [0036]) ; 
a porous filter material in each said at least one well, positioned in said at least one well so as to cover said second opening (figures 2-4, separation or filtration layer 28, [0043-0046]); 
a seal in said at least one well positioned on a portion of said porous filter (retaining ring or “gasket” 30, see [0056,0058, 0059]; and,
a plurality of internal well inserts in the form or additional sealing or compression elements fixed in each of said wells in sealing position with the porous filter ( see [0059] concerning the securing means used in conjunction with additional securing means or supportive frame having a gasket-like edge or gasket-like properties).
Bayer does not explicitly disclose the compression element being positioned to compress said seal into sealing relationship with said porous filter and said wall of said at least one well. However, Bayer further teaches the retaining ring 30 in [0056] as forming a compressive seal with the separation layer or filter material and in [0059] teaches the additional gasket-like securing means as forming a fluid-tight seal with the body or well wall. 
Thus, it would have been obvious to one of ordinary skill in the art of employing multi-well filter apparatus, to have modified or constructed the Bayer apparatus, by employing the securing or compression elements, as well inserts, and in a structural relationship with the retaining ring seal 30, so that they reinforce compressive sealing forces relative to each other and to the well wall surfaces , to more completely limit the likelihood and extent of any sample leakage around the filter material (Bayer at [0059]), thus providing a compression element or securing means fixed in the well in a position to compress said seal into sealing relationship with said porous filter and said wall of said at least one well.
Bayer further discloses or teaches: the internal well insert having the following features: 
being coupled to each other in an array for claim 25 (figures 1, 2, [0029 regarding array of separation chambers]); and 
the internal well insert being coupled to the substrate well wall by any of heat-bonding ([0049…”hot melt adhesives applied to the body wall contacting the internal well insert flanges also having adhesive [0053]) for claim 26, or either by adhesive or by mechanical attachment in the form of a press or interference fit for claims 28 and 29 [0052, 0053];
 and
the filter material in each well comprising a plurality of different types of materials optionally having different pore sizes from each other for claim 30 ([0043 suggestive of materials including a coarse filter that separates by size exclusion and a membrane that separates by microfiltration]. 
Claims 10, 11, 17, 18, 20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Bayer et al US PGPUBS Document 2003/0226796 (Bayer), as applied to claims 1-4 and 6-9 above, and further in view of Kane US PGPUBS Document 2004/0149659. Referenced paragraph number of PGPUBS Documents relied upon in this Office Action are identified with “[ ]” symbols. 
For claims 10, 11, 17 and 18, although Bayer discloses the porous filter material as comprising a plurality of separation elements and optionally including a microporous or microfiltration membrane [0043], these claims differ by requiring the porous filter material to comprise a plurality of membranes, with claims 11 and 18 further requiring the membranes having different pore sizes. 
However, Kane teaches such plurality of membranes in a filtration apparatus for sample or assay preparation [0003-0005, 0013, 0014] comprising a plurality of wells arranged in multiwell devices [0013, 0039], each well having at least one porous filter material comprising filter medium and an adjacent seal (sealing ring) [0037], with such filter material optionally comprising a plurality of different types of membranes, the membranes thus inherently or necessarily having different pore sizes  [0100, “membrane filter elements…different characteristics...for example, at least one of pore size”
It would have been obvious to one of ordinary skill in the art of employing multiwell filter apparatus, to have modified the Bayer apparatus, by employing such different membranes of different pore size and material, in the disclosed, as taught by Kane, in order to remove or separate a plurality of different substances, such as interfering substances, for the preparation of liquid samples of chemical assays, requiring that a plurality of different interfering or contaminating substances being removed from the sample liquid.
Claims 20 and 27 differ by requiring the coupling of well insert compression element to substrate being by ultrasonic welding. However, Kane teaches such plurality of membranes in a filtration apparatus for sample or assay preparation, comprising a plurality of wells arranged in an array, each well having at least one porous filter material comprising filter medium and an adjacent seal, and also in which separate components including a separate sealing and compressing component are press-fit and also bonded together such as by ultrasonic welding [0076].
It would have been obvious to one of ordinary skill in the art of employing multiwell filter apparatus, to have modified the Bayer apparatus, by utilizing such ultrasonic bonding to couple the compression element to the substrate, as taught by Kane, in order to more securely and permanently maintain positioning of the components relative to each other, such as during transport and handling of the apparatus to and from laboratory areas (also see Kane at [0007 regarding sealing of he filter in the device can be adversely affected by handling]).
		ALLOWABLE SUBJECT MATTER
Claims 13 and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 13 would distinguish in view of the internal well insert having a tapered free end that compresses the seal. None of the cited or applied prior art has any suggestion of such form of securing, compressing or insert member having such shape and functionality.
Claim 23 would distinguish in view of recitation of the internal well insert having a height sufficient to extend axially above the first opening of the well (opening away from the filter material. None of the cited or applied prior art has any suggestion of such form or configuration of insert member.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Of particular note, Sanadi patent 5,741,463 and Zermani patent 6,309,605 concern particular seal or gasket designs for compressing and sealing filter membranes in multi-well plate assemblies.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
6/15/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778